Case 1:20-cv-01233-CFC-JLH Document 46 Filed 08/11/21 Page 1 of 3 PageID #: 1375




                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

                                            )
 WSOU INVESTMENTS, LLC d/b/a                )
 BRAZOS LICENSING AND                       )
 DEVELOPMENT,                               )
                                            )        C.A. No. 20-1228-CFC-JLH
                    Plaintiff,              )        C.A. No. 20-1229-CFC-JLH
       v.                                   )        C.A. No. 20-1231-CFC-JLH
                                            )        C.A. No. 20-1232-CFC-JLH
 XILINX, INC.,                              )        C.A. No. 20-1233-CFC-JLH
                                            )
                    Defendant.              )
                                            )


                                 NOTICE OF SERVICE
       PLEASE TAKE NOTICE that on August 11, 2021, copies of Defendant

 Xilinx, Inc.’s Initial Disclosures Pursuant to Fed. R. Civ. P. 26 were caused to be

 served on the following counsel of record in the manner indicated below:

                           BY E-MAIL
                           James M. Lennon, Esquire
                           Devlin Law Firm LLC
                           1526 Gilpin Avenue
                           Wilmington, DE 19806
                           jlennon@devlinlawfirm.com

                           Isaac Rabicoff, Esquire
                           Rabicoff Law Firm LLC
                           5680 King Centre Drive, Suite 645
                           Alexandria, VA 22315
                           isaac@rabilaw.com
Case 1:20-cv-01233-CFC-JLH Document 46 Filed 08/11/21 Page 2 of 3 PageID #: 1376




                          Jonathan K. Waldrop, Esquire
                          Darcy L. Jones, Esquire
                          Marcus A. Barber, Esquire
                          John W. Downing, Esquire
                          Heather S. Kim, Esquire
                          Jack Shaw , Esquire
                          ThucMinh Nguyen, Esquire
                          KASOWITZ BENSON TORRES LLP
                          333 Twin Dolphin Drive, Suite 200
                          Redwood Shores, California 94065
                          jwaldrop@kasowitz.com
                          djones@kasowitz.com
                          mbarber@kasowitz.com
                          jdowning@kasowitz.com
                          hkim@kasowitz.com
                          jshaw@kasowitz.com
                          tnguyen@kasowitz.com

                          Paul G. Williams, Esquire
                          KASOWITZ BENSON TORRES LLP
                          1230 Peachtree Street N.E., Suite 2445
                          Atlanta, Georgia 30309
                          pwilliams@kasowitz.com

                          Shelley Ivan, Esquire
                          KASOWITZ BENSON TORRES LLP
                          1633 Broadway
                          New York, NY 10019
                          sivan@kasowitz.com

                          Attorneys for Plaintiff

       PLEASE TAKE FURTHER NOTICE that the undersigned hereby certifies

 that on August 11, 2021, a true and correct copy of this Notice of Service was

 electronically filed with the Clerk of the Court using CM/ECF, which will send




                                          2
Case 1:20-cv-01233-CFC-JLH Document 46 Filed 08/11/21 Page 3 of 3 PageID #: 1377




 notification that such filing is available for viewing and downloading to counsel of

 record and served via electronic mail upon the above-listed counsel.

 Dated: August 11, 2021                   YOUNG CONAWAY STARGATT &
                                          TAYLOR, LLP
 OF COUNSEL:
                                          /s/ Beth A. Swadley
 Hilda C. Galvan                          Anne Shea Gaza (No. 4093)
 Christopher A. Buxton                    Robert M. Vrana (No. 5666)
 JONES DAY                                Beth A. Swadley (No. 6331)
 2727 North Harwood Street                Rodney Square
 Dallas, TX 75201                         1000 North King Street
 (214) 969-4556                           Wilmington, DE 19801
 hcgalvan@jonesday.com                    (302) 571-6600
 cbuxton@jonesday.com                     agaza@ycst.com
                                          rvrana@ycst.com
 David B. Cochran                         bswadley@ycst.com
 JONES DAY
 North Point 901 Lakeside Avenue          Attorneys for Xilinx, Inc.
 Cleveland, Ohio 44114
 (216) 586-7029
 dcochran@jonesday.com

 Thomas W. Ritchie
 JONES DAY
 77 West Wacker, Suite 3500
 Chicago, Illinois 60601
 (312) 269-4003
 twritchie@jonesday.com

 Stephanie M. Mishaga
 JONES DAY
 4655 Executive Drive, Suite 1500
 San Diego, California 92121
 (858) 703-3140
 smishaga@jonesday.com




                                          3
